Order affirmed, with $25 costs and disbursements. Memorandum: These defenses are permissible in the first instance under section 205-b of the General Municipal Law. We pass upon *872no other question. All concur, except Halpern, J., who dissents and votes to reverse and to strike out the affirmative defense in the answer of the incorporated fire companies, in the following memorandum: While the statute confers immunity upon the individual members, it does not, in my opinion, confer immunity upon the corporate entity. (Appeal from order of Niagara Special Term denying plaintiff’s motion to strike out defenses contained in the answer of the corporate defendants.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.